Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered January 7, 1985/ convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified by vacating the sentence; as so modified, the judgment is affirmed and the matter is remitted to the Supreme Court, Kings County, for resentence in accordance herewith.
The People concede that the court pronounced sentence without first receiving a presentence investigation report. This was error (see, CPL 390.20; People v Lucas, 119 AD2d 700, lv denied 68 NY2d 670; People v Jackson, 106 AD2d 93; People v Grice, 64 AD2d 718). Thompson, J. P., Rubin, Lawrence, Kunzeman and Sullivan, JJ., concur.